DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2016/0369369 A1), hereinafter Takashima, originally of record in the Non-Final Rejection of March 23, 2022.

Regarding claims 1 and 7, Takashima teaches a cold-rolled steel sheet with a chemical composition in mass percentage as shown in the below table with a microstructure of ferrite (i.e. including polygonal ferrite and bainitic ferrite) of 0-5%, retained austenite 10-20%, martensite (i.e. including fresh, that’s not tempered) of 0-20%, and remainder bainite/tempered martensite ([0021]). It is preferable that the tempered martensite volume fraction is 30-70% ([0071]). Further, Takashima teaches a tensile strength of 1180 MPa or more, a yield ratio of 75% or more (yield ratio=YS/TS, which calculates to yield strength of 885 MPa or more), an elongation (total elongation) of 17% or more, and a hole expansion ratio of 30% or more ([0026]; [0119]; [0004]). The compositional, property and microstructure proportions disclosed by Takashima overlap applicants claimed proportions.  Therefore, a prima facie case of obviousness is established, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takashima, including those proportions, which satisfy the presently claimed compositional, property and microstructure requirements. Takashima does not specifically teach bendability of 5 or less.
Table 
Element
Claims 1 and 7
Takashima [0021]-[0024]
C
0.15-0.25
0.15-0.30
Si
0.5-1.6
0.8-2.4
B
0.001-0.010
0.0002-0.0050
Cr
≤ 0.8
0-0.50 (optional)
Mo
≤ 0.2
0-0.50 (optional)
Al
0.03-1.0
0.01-0.08
Mn
2.2-3.2
2.4-3.5
Ti
0.01-0.04
0.002-0.05
Ti/B
5-30
2-200 at min/max overlap
Cu
≤ 0.15
0-0.50 (optional)
Ni
≤ 0.15
0-0.50 (optional)
Ca
≤ 0.01
0-0.0050 (optional)
Nb
≤ 0.04
0-0.10 (optional)
V
≤ 0.04
0-0.10 (optional)
Fe
Balance
balance
N (impurity-claim 7)
0.002-0.006
≤ 0.010
P (impurity-claim 7)
≤ 0.02
≤ 0.08
S (impurity-claim 7)
≤ 0.005
≤ 0.005

Takashima teaches a substantially identical cold rolled steel sheet, as discussed above, as applicant discloses as producing the mechanical properties, “mechanical properties of the steel strips and sheets of the present invention can be largely adjusted by the alloying composition and the microstructure” (Pg. 11 Lns. 24-25 of the specification as originally filed), which include bendability (Pg. 9 Ln. 21 and Pg. 11 Lns. 9-11 of the specification as originally filed).  Applicant clearly discloses the properties are adjusted by the alloying composition and microstructure (Pg. 11 Lns. 24-25), which are claimed above.  As Takashima teaches a substantially identical cold rolled steel sheet composition and microstructure, as that which applicant claims (as discussed above) and discloses as producing the claimed bendability, one would expect the steel of Takashima to possess the claimed property of the bendability, absent an objective showing to the contrary (MPEP 2112). 

Regarding claim 2, Takashima teaches each limitation of claim 1, as discussed above, and further teaches the values of Cr, Si, B, Cu, Ni, Nb, V and Ca shown in the above table ([0021]-[0024]). The compositional proportions disclosed by Takashima overlap applicants claimed proportions.  Therefore, a prima facie case of obviousness is established, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takashima, including those proportions, which satisfy the presently claimed compositional requirements. 

Regarding claims 3, 4 and 6, Takashima teaches each limitation of claim 1, as discussed above, and further teaches a microstructure of ferrite (i.e. including polygonal/bainitic ferrite) of 0-5%, retained austenite 10-20%, martensite (i.e. including fresh, that’s not tempered) of 0-20%, and remainder bainite/tempered martensite ([0021]).  It is preferable that the tempered martensite volume fraction is 30-70% ([0071]).  Further, teaching a yield ratio of 75% or more (yield ratio=YS/TS, which calculates to yield strength of 885 MPa or more), an elongation (total elongation) of 17% or more, and a hole expansion ratio of 30% or more ([0026]; [0004]).  The microstructure and property proportions disclosed by Takashima overlap applicants claimed proportions.  Therefore, a prima facie case of obviousness is established, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takashima, including those proportions, which satisfy the presently claimed microstructure and property requirements. 
Examiner notes that the steel composition limits for Mn, Si, and B are optional as presently recited.

Regarding claim 5, Takashima teaches each limitation of claim 1, as discussed above.  Takashima does not specifically teach wherein the increase in yield strength after 2% stretching in a tensile test, the BH2-value, is at least 30 MPa.
Takashima teaches a substantially identical cold rolled steel sheet, as discussed above, as applicant discloses as producing the mechanical properties, “mechanical properties of the steel strips and sheets of the present invention can be largely adjusted by the alloying composition and the microstructure” (Pg. 11 Lns. 24-25 of the specification as originally filed), which include the BH2-value (Pg. 9 Ln. 21 and Pg. 11 Lns. 18-22 of the specification as originally filed).  Applicant clearly discloses the properties are adjusted by the alloying composition and microstructure (Pg. 11 Lns. 24-25), which are claimed above.  As Takashima teaches a substantially identical cold rolled steel sheet composition and microstructure, as that which applicant claims (as discussed above) and discloses as producing the claimed the BH2-value, one would expect the steel of Takashima to possess the claimed property of the BH2-value, absent an objective showing to the contrary (MPEP 2112). 

Regarding claim 8, Takashima teaches each limitation of claim 1, as discussed above, and further teaches the values of P, S, N and Ca shown in the above table ([0021]-[0024]). The compositional proportions disclosed by Takashima overlap applicants claimed proportions.  Therefore, a prima facie case of obviousness is established, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takashima, including those proportions, which satisfy the presently claimed compositional requirements. 

Regarding claim 10, Takashima teaches each limitation of claim 1, as discussed above, and further teaches a galvanized treatment to form a galvanized steel sheet ([0114]; galvanized steel sheets by definition have a Zn containing layer on steel).

Response to Arguments
Applicant’s amendment, filed September 23, 2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of March 24, 2022 has been withdrawn. 

Applicant’s cancellation of claim 9, filed September 23, 2022, with respect to 35 U.S.C. 112(d) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejection of March 24, 2022 has been withdrawn. 

Applicant's arguments filed March 23, 2022 have been fully considered regarding the 35 U.S.C. 103 rejections, but they are not persuasive.
Applicant’s assertion that the limits of Takashima which are “greater than” values for tensile strength and hole expansion ratios are to be read as limited by an upper value commensurate in scope with the examples presented (Pg. 8 [2] to Pg. 9 [1]) is not persuasive.  The examples were not relied upon, and are not intended by Takashima to be scope limiting (nowhere does it describe them as limiting).  As an example, Takashima teaches Al in a range of 0.01-0.8 mass% ([0038]), and only has example values of 0.02-0.04 mass% (Table 1), one of ordinary skill in the art would not limit this range to 0.01-0.04 mass% based on the examples.  Further, the prior art is prior art for all it teaches, including the overlapping proportions (MPEP 2158), and the examples were not relied upon by the examiner in her rejection.  The properties taught by Takashima overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Takashima, including those proportions satisfying the presently claimed property requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  
Applicant’s argument that there is no guidance for modifying steel to improve both tensile strength and hole expansion ratios simultaneously (Pg. 9 [2] to Pg. 10 [1]) is not persuasive as no motivation by Takashima was presented by the examiner (therefore it can’t be rebutted as argued) for these values.  The obviousness statement was from MPEP 2144.05 I, which states where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I).  This motivation statement was not argued against; therefore, this line of argument is not persuasive. 
Applicant’s assertion that the bendability is not inherent (Pg. 10 [2] to Pg. 12 [1]) is not persuasive, as although processing is often critical to properties of steel, applicant’s specification and arguments fail to provide any evidence of correlation between processing and bendability. Further, applicant discloses, “mechanical properties of the steel strips and sheets of the present invention can be largely adjusted by the alloying composition and the microstructure” (Pg. 11 Lns. 24-25 of the specification as originally filed), which include bendability (Pg. 9 Ln. 21 and Pg. 11 Lns. 9-11 of the specification as originally filed).  Applicant clearly discloses the properties are adjusted by the alloying composition and microstructure (Pg. 11 Lns. 24-25), which are claimed above.  This disclosure of the specification is not addressed by applicant in their remarks. As Takashima teaches a substantially identical cold rolled steel sheet composition and microstructure, as that which applicant claims (as discussed above) and discloses as producing the claimed bendability, one would expect the steel of Takashima to possess the claimed property of the bendability, absent an objective showing to the contrary (MPEP 2112).  No objective evidence of the criticality of processing tot his bendability has been shown by applicant.
Applicant’s arguments to Hasegawa (Pg. 12 [3] to Pg. 14 [1]) are not persuasive as 1) Hasegawa is not relied on as prior art and further, and 2) regarding the processing discussion, this is not persuasive for the same reasons that the arguments to the processing of Takashima (above) are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784